          Case 1:18-cr-00487-KPF Document 94 Filed 02/18/21 Page 1 of 1




                                             MEMO ENDORSED
                                                    February 18, 2021
Hon. Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007


                      Re:     United States v. Brent Borland, 18 Cr. 487 (KPF)

Dear Judge Failla,

        On May 16, 2018, Magistrate Judge Moses released Mr. Borland on a $2 million bond,
secured by property and the signatures of suretors. As part of his conditions of release, Mr.
Borland’s travel was limited to the Eastern and Southern Districts of New York. More
recently, Mr. Borland’s travel restrictions were expanded to include the Southern District of
Florida to permit him to move his residence to that district. To date, Mr. Borland has been
fully compliant with all conditions of his bond.

        I write, with the consent of the government and Pretrial Services, to respectfully
request the Court to permit Mr. Borland to travel from the Southern District of Florida to San
Antonio, Texas on February 23, 2021, and to return on February 25, 2021. Mr. Borland would
like to visit a close friend there who is about to undergo a serious medical procedure. As noted,
neither the government nor Pretrial Services object to this request. If granted, Mr. Borland
will keep Pretrial Services apprised of the details of his travel plans, including flight
information and hotel accommodations.

       Thank you for your consideration.
.
                                                    Respectfully,

                                                            /s/

                                                    Florian Miedel
                                                    Attorney for Brent Borland
Application GRANTED.



Dated:     February 18, 2021                     SO ORDERED.
           New York, New York



                                                 HON. KATHERINE POLK FAILLA
                                                 UNITED STATES DISTRICT JUDGE
